DETAILED ACTION
The following non-final Office Action (“Action”) is in reply to the Response filed 11/9/2020 (“Nov. Resp.”), which has been entered as a result of the Request for Continued Examination filed 12/4/2020. In the Nov. Resp., claims 1-8, 11-16, and 18-30 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/9/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The previously presented claim rejections under 35 U.S.C. §§ 102(a)(1) and 103 are withdrawn in light of the claim amendments and corresponding arguments submitted in the Nov. Resp. However, upon further search and consideration, the claims are rejected over newly found prior art as indicated below. 

Claim Objections
Claims 7, 11-16 and 18-30 are objected to because of the following informalities:
Claim 7, in line 1, “each of the port of the UE” should be changed to “each of the ports of the UE”. 
Claims 11, 18, and 27 each recite, “link layer discovery protocol (LLPD)”. This should be changed to “link layer discovery protocol [[(LLPD)]] (LLDP)”. Each instance of “LLPD” should also be changed to “LLDP”.
Claim 11, in about lines 4-5, “the LLPD transmitted” should be changed to “the [[LLPD]] LLDP message transmitted”.
Claim 11, in about lines 11-12, “of the first network to the second network” should be changed to “of the first network entity to the second network”.
Claims 12-16, 19-26, and 28-30 are also objected to for the same reasons as indicated for claims 11, 18, and 27 due to their respective dependencies from these claims.
Appropriate correction is required.

Claim Rejections – 35 USC § 112(a) – Lack of Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 18-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Regarding claims 1-8, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites, “receiving, from a user equipment (UE) of one or more UEs, port information of: (i) a port of the UE, and (ii) an intermediate port neighboring the port of the UE, wherein the intermediate port belongs to an intermediate node”. There is no issue with the feature of the UE sending port information of a port of the UE and an intermediate port. The specification as filed, however, does not support the newly added feature that the “intermediate port belongs to an intermediate node”, which is understood to be separate from the UE. This is supported by each instance of “intermediate node” as described in the specification as filed, and in particular, in paragraphs [0146-0147] of the original disclosure, as well as claim 6, which further defines the intermediate node as any one of a radio access network node, an access and mobility management function, a session management function, or a policy control function. The intermediate port is claimed as a neighboring port, but this neighboring port is only supported as a port that is a part of the UE and “next to” (i.e., a neighbor of) the standard port. See also Specification as filed, ¶¶ [0106-0108], [0118], [0132-0133]. There is no support in the original disclosure of a “intermediate port” that is a neighboring port of a port of a UE but also part of an intermediate node, which is separate from the UE. As a result, claims 1-8 are rejected as failing to comply with the written description requirement.

Regarding claims 18-30, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 18 and 27 have been amended similarly to recite that a user equipment (UE) transmits to a core network node first port See Specification as filed, Fig. 7, ¶¶ [0048], [0106], [0128]. According to the specification, however, the LLDP request message is sent from a network node in an external network. Specification, ¶ [0128]. This is not the case as recited in claims 18 and 27 because the UE and network node form “a first portion of a wireless communication switch (WCS-SW)”, which precludes the UE and network node from existing in separate networks. 
Additionally, there is no single disclosed embodiment (or indication that multiple embodiments may be combined as recited in claims 18 and 27) in which a UE first transmits port information to a core network node, then transmits and LLDP response message, in response to a received LLDP message from a first port of a network node, with second port information to the first port of the network node.
As a result, the features of independent claims 18 and 27, and thus also claims 19-26 and 28-31 due to their respective dependencies, are rejected as failing the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 18 and 27, in the last line of each claim, “the network node” lacks a clear antecedent basis because there are two different network nodes recited in the claim. There is “a core network node” that receives the first port information and “a network node” that sends the LLDP message soliciting second port information. However, it is not clear which network node receives the LLDP response with second port information.

Regarding claims 19-26 and 28-30, which depend from respective claims 18 and 27, are also rejected under section 112(b) as indefinite for the same reasons claims 18 and 27 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over newly cited U.S. Pat. Appl. Publ’n No. 2019/0132210, to Zheng et al. (“Zheng”), in view of newly cited U.S. Pat. Appl. Publ’n No. 2020/0146077, to Li et al. (“Li”), both of which are in the same field of endeavor as the claimed invention.

Regarding claim 1, Zheng teaches:
A method for wireless communication at a network node (Zheng, Fig. 5(b), ¶¶ [0063-0081], the OFC (OpenFlow Controller) is the network node), comprising: 
receiving, from a [switch] of one or more [switches], port information of: (i) a port of the [switch], and (ii) an intermediate port neighboring the port of the [switch], wherein the intermediate port belongs to an intermediate node for carrying traffic from the [switch] to a final destination that is not local to the [switch] (Zheng, Fig. 5(b), ¶¶ [0013], [0024], [0064-0081], port information of the first TS (port (i)) and intermediate port information of the First OFS (i.e., the intermediate node) is received at the OFC in step 502 from the first OFS, which receives the port information from the first TS (a tradition switch of one or more switches) in step 501, and where the final destination, e.g., the OFC, is not local to the first TS)…; and
deriving a network topology indicating connectivity between devices comprising the one or more [switches] and the intermediate node based on the received port information (Zheng, ¶ [0081], saving the link information is deriving a topology).
Zheng does not teach that the traditional switch can be “a user equipment (UE) of one or more UEs”, or that “the one or more [switches (UEs)] and the intermediate node form[] a portion of a wireless communication system switch (WCS-SW)”. Li remedies this and teaches that a wireless transmit/receive unit (WTRU) 102 may act as a node/switch in a network to communicate data from a source to a destination. Li, Fig. 28, ¶¶ [0328], [0337], [0340-0341]. Li also teaches that a “wireless communication system switch (WCS-SW)”, where a WCS-SW is not particularly defined in the specification so is best understood as a logical grouping of network entities that operate as a wireless switch. See Li, Fig. 28, ¶¶ [0328], [0337], [0340-0341]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the various UEs, as in Li, as switches, and grouped UEs, RANs, etc., as in Li, to form a WCS-SW for the more generically described switches, OFS, etc. of Zheng and achieve the same predictable result of exchanging connectivity, e.g., port, information to determine a network topology, which may be used for various beneficial features, such as network slicing. See Li, ¶¶ [0006], [0098], [0100-0109].

Regarding claim 2, which depends from claim 1, Zheng further teaches “the port information comprises identifier information of the port and the intermediate port.” Zheng, ¶¶ [0080-0081].

Regarding claim 3, which depends from claim 2, Zheng further teaches “the identifier information comprises one or more of one or more medium access control (MAC) addresses, or one or more chassis identifiers.” Zheng, ¶¶ [0080-0081].

Regarding claim 4, which depends from claim 1, Li further teaches “the port information is received via one or more of access stratus signaling (AS) or non-access stratum (NAS) signaling.” Li, ¶¶ [0100-0109]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a NAS or AS message, as in Li, for the port information, as in both Zheng and Li, to communicate necessary information to the network to establish communication. See id.

Regarding claim 5, which depends from claim 1, Zheng further teaches “the network node receives the port information via the intermediate node.” Zheng, Fig. 5b, ¶¶ [0077-0078].

Regarding claim 6, which depends from claim 5, Li further teaches “intermediate node comprises one of a radio access network (RAN) node, an2Application No. 16/790,374Docket No. 191418USReply to Office Action of September 8, 2020 access and mobility management function (AMF), a session management function (SMF), or a policy control function (PCF). Li, Fig. 11, ¶¶ [0100-0109]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a RAN, AMF, SMF, or PCF as the intermediate node because any one of these functional elements is needed in the wireless communication system for session establishment and communication. See Li, ¶¶ [0109-0116].

Regarding claim 7, which depends from claim 1, Li further teaches “each of the port of the UE and the intermediate port are associated with multiple different protocol data unit (PDU) sessions, and wherein receiving the port information further comprises receiving, from the UE, port information Li, Fig. 11, step 0, ¶¶ [0100-0109], each of the sessions is established via different signaling and include port information for each, see also ¶¶ [0003], [0012], [0257]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine signaling separately for the establishment of PDU sessions, as in Li, with the system of Zheng to complete the session establishment procedure for each session based on the requirements and configuration information of each session. See Li, ¶¶ [0100-0109], [0257].

Regarding claim 8, which depends from claim 1, Li further teaches “the port information is received during one or more of a protocol data unit (PDU) session establishment, a PDU session modification, or a UE registration.” Li, Fig. 11, step 0, ¶¶ [0100-0109]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit port information during a PDU session establishment, etc., as in Li, to communicate necessary information to the network to establish communication. See id.

Allowable Subject Matter
Claims 11-16 are allowed over the prior art of record, provided the noted objections above are resolved.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or makes obvious, either alone or when combined, all of the limitations recited in together in at least independent claim 11, and thus also claims 12-16, which depend from claim 11.
Claim 11 is directed to a method for a wireless communication by a network node. The method comprising receiving a forwarded link layer discover protocol (LLDP) message that is configured to solicit port information of a first port of a first network entity that forwarded the LLDP message. The LLDP See e.g., Specification as filed, Fig. 5, WCS-SW 705, ¶¶ [0101-0108], where the WCS-SW is essentially a (logical) wireless network bridge, see Specification as filed, ¶ [0046]. The network node also generates port information about one or more ports, which includes the first port, of the first network entity, generates an LLDP response message indicating the port information, and transmits the LLDP response message to the second network entity.
The prior art of record teaches discovery of neighboring nodes and network topologies, including by use of LLDP messages. But none of the prior art of record teaches or suggests a network node receiving an LLDP message for port information of a first (and different) network entity, the LLDP message coming from a second network entity, generating the port information, and then transmitting an LLDP response message with the port information about the first network entity to the second network entity, where the first and second network entities form a WCS-SW. See U.S. Pat. Appl. Publ’n No. 2015/0207724, 2019/0190811, 2016/0285695, 2017/0063675, and 2020/0036676.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In addition to the documents cited in the Allowable Subject Matter section, the following are also considered pertinent to applicant’s disclosure: U.S. Pat. Appl. Publ’n Nos. 2018/0054772, 2019/0021044, and 2017/0302562 describe determination of a topologies, including in a wireless system, and 3rd Generation Partnership Project; Technical Specification Group Services and System .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA KADING/        	Primary Examiner, Art Unit 2413